Case 6:19-cv-01485-MJJ-PJH Document 48 Filed 01/13/21 Page 1 of 6 PageID #: 819




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 TONY EVANS                                    CIVIL ACTION NO. 6:19-cv-01485

 VERSUS                                        JUDGE JUNEAU

 FLORA THOMAS, ET AL.                          MAGISTRATE JUDGE HANNA

                            MEMORANDUM RULING

       Currently pending is the defendant’s motion for leave to propound additional

 interrogatories. (Rec. Doc. 37). The motion is opposed. Considering the evidence,

 the law, and the arguments of the parties, and for the reasons fully explained below,

 the motion is denied.

                                     Background

       The plaintiff, Tony Evans, claims that he was injured in an August 2018 motor

 vehicle accident when Flora Thomas allegedly drove her vehicle into the travel lane

 that his vehicle was already occupying. Mr. Evans resolved his claims against Ms.

 Thomas and her insurer, but has a remaining claim against Geico Casualty Company,

 his uninsured/underinsured motorist (“UM”) insurance carrier. Mr. Evans contends

 that Geico failed to adjust the claim in a timely fashion and is consequently liable

 not only for the damages he sustained in the incident but also for statutory penalties,

 including attorneys’ fees. The plaintiff propounded written discovery requests on
Case 6:19-cv-01485-MJJ-PJH Document 48 Filed 01/13/21 Page 2 of 6 PageID #: 820




 Geico and now seeks permission to propound an additional twenty-five

 interrogatories. Mr. Evans objected to that request.

                                     Law and Analysis

        Rule 26(b)(1) of the Federal Rule of Civil Procedure states that “[p]arties may

 obtain discovery regarding any nonprivileged matter that is relevant to any party's

 claim or defense and proportional to the needs of the case. . . .” The discovery rules

 are accorded a broad and liberal treatment to achieve their purpose of adequately

 informing litigants in civil trials.1 Nevertheless, discovery does have “ultimate and

 necessary boundaries.”2 Further, it is well established that “control of discovery is

 committed to the sound discretion of the trial court”3 and a “trial court enjoys wide

 discretion in determining the scope and effect of discovery.”4

        Fed. R. Civ. P. 33 limits each party to propounding no more than twenty-five

 written interrogatories (including subparts), although leave may be granted to

 expand that number.         In this case, Geico originally propounded thirty-four




 1
        Herbert v. Lando, 441 U.S. 153, 177 (1979).
 2
       Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (quoting Hickman v. Taylor,
 329 U.S. 495, 507 (1947)).
 3
        Freeman v. United States, 556 F.3d 326, 341 (5th Cir. 2009) (quoting Williamson v. U.S.
 Dept. of Agriculture, 815 F.2d 368, 382 (5th Cir. 1987)).
 4
        Equal Employment Opportunity Commission v. BDO USA, L.L.P., 876 F.3d 690, 698 (5th
 Cir. 2017) (quoting Sanders v. Shell Oil Co., 678 F.2d 614, 618 (5th Cir. 1982)).

                                               2
Case 6:19-cv-01485-MJJ-PJH Document 48 Filed 01/13/21 Page 3 of 6 PageID #: 821




 interrogatories (not counting the subparts). Mr. Evans represented in his briefing

 that he responded to the discovery requests and produced more than three hundred

 pages of documents. (Rec. Doc. 40 at 2).

       Geico argued that it should be allowed to propound additional interrogatories

 because the plaintiff’s amended complaint first put it on “appropriate” notice of the

 plaintiff’s attorneys’ fee claim. (Rec. Doc. 37-1 at 4). That is simply not the case.

 The plaintiff’s original petition asserted a claim against Geico, expressly alleged that

 Geico had violated La. R.S. 22:1892 and La. R.S. 22:1973, and stated that Mr. Evans

 was seeking to recover interest, penalties, and reasonable attorneys’ fees. (Rec. Doc.

 1-2 at 4-5). While the amended complaint (Rec. Doc. 36) set forth more detailed

 allegations supporting the claim against Geico, this Court finds that the original

 petition sufficiently notified Geico of the nature of the claim against it and the nature

 of the damages sought to be recovered in connection with that claim.

       Mr. Evans objected to proposed Supplemental Interrogatory Nos. 1 through

 12 on the basis that they are duplicative of Original Interrogatory No. 32 (a) through

 (j). Rule 26(b)(2)(C) permits the court, in response to a motion or on its own, to

 limit discovery that is unreasonably cumulative or duplicative. Interrogatory No. 32

 generally sought information concerning Mr. Evans’s UM claim and his claim for

 attorneys’ fees. This Court’s review of the original and proposed discovery revealed




                                            3
Case 6:19-cv-01485-MJJ-PJH Document 48 Filed 01/13/21 Page 4 of 6 PageID #: 822




 that that proposed Supplemental Interrogatory Nos. 1 through 9 duplicate Original

 Interrogatory No. 32. Therefore, these proposed interrogatories will not be allowed.

       Proposed Supplemental Interrogatory Nos. 10 through 14 seek information

 related to cases handled by Mr. Evans’s counsel for clients other than Mr. Evans and

 the rates that he charges them. Mr. Evans objected to proposed Supplemental

 Interrogatory Nos. 13 and 14 on the basis that they are irrelevant and seek to intrude

 on the plaintiff’s counsel’s attorney-client relationship with other clients. This Court

 finds that the information sought in proposed Interrogatory Nos. 10 through 14 is

 irrelevant to the issues presented in this lawsuit.        Therefore, these proposed

 interrogatories will not be allowed.

       There is no proposed Supplemental Interrogatory No. 15.

       Geico argued that the plaintiff’s amended complaint “expounded” his bad

 faith claims, necessitating an exploration of “the hours expended by opposing

 counsel litigating this case, the fees associated with same, and other specifically

 tailored questions designed to help interpret and establish the reasonable attorney

 fees to be claimed in this matter.” (Rec. Doc. 37-1 at 3). Proposed Supplemental

 Interrogatory Nos. 16 through 25 all relate to the reasonableness of the attorneys’

 fees likely to be charged by Mr. Evans’s counsel for representing him in this matter.

       Mr. Evans objected to proposed Supplemental Interrogatory Nos. 16 and 17

 on the basis that they are “nonsensical.” These interrogatories essentially request

                                            4
Case 6:19-cv-01485-MJJ-PJH Document 48 Filed 01/13/21 Page 5 of 6 PageID #: 823




 the billing records of Mr. Evans’s counsel.      Mr. Evans argued that proposed

 Supplemental Interrogatory Nos. 18, 21, 22, and 25 – which seek information

 regarding Mr. Evans’s fee agreement with his counsel and his counsel’s fees – are

 relevant only if it is ultimately decided that Geico violated the statutes regarding

 adjustment of claims and is liable to Mr. Evans attorneys’ fees. These proposed

 interrogatories are all geared toward determining whether Mr. Evans’s counsel’s

 fees for representing him in this matter are reasonable. Mr. Evans objected to

 proposed Supplemental Interrogatory Nos. 19 and 20 on the basis that they are

 “nonsensical.” Those proposed interrogatories address the amount of skill needed

 to represent Mr. Evans in this lawsuit and the amount of risk presented by the case.

 Thus, they again seek information that might be germane to the reasonableness of

 the fees charged by Mr. Evans’s counsel.         Mr. Evans objected to proposed

 Supplemental Interrogatory No. 23 on the basis that it is “nonsensical” and seeks to

 invade the attorney-client relationship.      This proposed interrogatory seeks

 information related to the scope of work agreed upon between Mr. Evans and his

 counsel. As such, it too may be germane to the reasonableness of his counsel’s fees.

 Mr. Evans objected to proposed Supplemental Interrogatory No. 24 on the basis that

 it is “harassing” and seeks to invade the attorney-client relationship. This proposed

 interrogatory requested information regarding the nature and length of the attorney-

 client relationship between Mr. Evans and his counsel. The information sought

                                          5
Case 6:19-cv-01485-MJJ-PJH Document 48 Filed 01/13/21 Page 6 of 6 PageID #: 824




 might be germane to the reasonableness of the attorneys’ fees being charged by Mr.

 Evans’s counsel, but this interrogatory is not in any way “harassing.”

        The “standard practice” is for the reasonableness of attorneys’ fees to be

 evaluated only after it has been determined that attorneys’ fees are owed by one party

 to another.5 No such determination has yet been made in this case. Accordingly,

 this Court finds that proposed Supplemental Interrogatory Nos. 16 through 25 are

 premature and therefore not proportional to the needs of the case at this time. These

 proposed interrogatories will not be allowed.

        In sum, the proposed supplemental interrogatories are either duplicative of

 discovery requests previously propounded or relevant only to an issue that is neither

 ripe nor yet before this Court. Accordingly,

        IT IS ORDERED that Geico’s motion for leave to propound additional

 interrogatories (Rec. Doc. 37) is DENIED.

        Signed at Lafayette, Louisiana, this 13th day of January 2021.



                                             ____________________________________
                                             PATRICK J. HANNA
                                             UNITED STATES MAGISTRATE JUDGE




 5
         Jackson v. Berkshire Hathaway Global Insurance Services, No. 18-cv-1146, 2020 WL
 2803014, *8 (W.D. La. May 28, 2020). This Court notes that this case has been appealed; however,
 the basis for the appeal is unknown.

                                                6
